          Case 3:20-cv-03852-VC Document 24 Filed 10/29/20 Page 1 of 1




                              UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA


 CENTURY SURETY CORPORATION,
                                                    Case No. 20-cv-03852-VC
                Plaintiff,

         v.                                         ORDER OF DISMISSAL

 NAVIGATORS SPECIALTY INSURANCE
 COMPANY,
                Defendant.


       The Court has been advised by the Stipulation to Continue the Case Management

Conference Due to Settlement, filed on October 26, 2020, that the parties have resolved this case.

(Re: Dkt. No. 23). Therefore, it is ORDERED that this case is DISMISSED without prejudice.

All deadlines and hearings in the case are vacated. Any pending motions are moot.

       The parties retain the right to reopen this action within 90 days of this Order if the

settlement is not consummated. If a request to reinstate the case is not filed and served on

opposing counsel within 90 days, the dismissal will be with prejudice.
       IT IS SO ORDERED.

Dated: October 29, 2020

                                                 ______________________________________
                                                 VINCE CHHABRIA
                                                 United States District Judge
